 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1231 
In the House of Representatives, U. S.,

May 4, 2010
 
RESOLUTION 
Celebrating the 50th anniversary of the United States Television Infrared Observation Satellite, the world’s first meteorological satellite, launched by the National Aeronautics and Space Administration on April 1, 1960, and fulfilling the promise of President Eisenhower to all nations of the world to promote the peaceful use of space for the benefit of all mankind. 
 
 
Whereas, April 1, 2010, is the 50th anniversary of the launch by the United States of the Television Infrared Observation Satellite (TIROS I), the first weather observation satellite, that was capable of taking television images on command and remotely at locations around the world, and either recording the pictures as television signals for subsequent playback or transmitting the images to ground stations in real time; 
Whereas TIROS resulted from the actions by President Eisenhower and Congress to create the National Aeronautics and Space Administration (NASA), a civilian space agency, which applied technology from several military programs that had been directed by the U.S. Army Signal Corps Development and Research Labs (USASCDRL) at Fort Monmouth, New Jersey, and the United States Army Ballistic Missile Agency in Huntsville, Alabama; 
Whereas TIROS I images offered meteorologists the ability to examine large-scale weather patterns to improve weather forecasting and enable early warning of approaching storms, thus saving lives and property around the world; 
Whereas the TIROS I images led to a better understanding of global patterns and supported transmission of detailed local weather information to national weather agencies around the world; 
Whereas the realization of TIROS I was made possible by years of development of computers, missile systems, television imaging, magnetic recording, semiconductor devices, and solar cell applications, all of which resulted from both Government and private sector investments; 
Whereas Government investments in research and development made possible the deployment of satellite tracking networks, worldwide WWV receiver time base systems, tracking data reduction for orbit element determination, and other facilities essential to the satellite applications; 
Whereas Government and contractor personnel collaborated to observe and analyze the motion of TIROS I in the Earth’s magnetic field, and developed satellite magnetic attitude controls for later TIROS and other spacecraft to utilize the Earth’s magnetic field to orient satellites in Earth orbit; 
Whereas the success of TIROS I was a significant Cold War event that restored the national pride and confidence in the space program; 
Whereas, since the launch of TIROS I, the United States has launched over 82 experimental and operational meteorological satellites; 
Whereas NASA’s Nimbus Satellites and Advanced Communications Technology Satellite continued to enhance understanding and performance by further testing and development of space power systems, sensor development, and other technologies; 
Whereas the National Oceanic and Atmospheric Administration (NOAA) manages and operates fleets of satellites for the purposes of environmental and weather monitoring; 
Whereas similar TIROS missions employed launch vehicles, spacecraft, and imaging equipment that was developed by NASA, the United States Air Force and their contractors and has performed in an outstanding manner; 
Whereas the next 50 years of United States accomplishments in space, like other important fields, will rely on individuals possessing strong mathematics, science, and engineering skills and the educators who will train such individuals; and 
Whereas the United States space program enables the development of advanced technologies, skills, and capabilities that support the competitiveness and economic growth of the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)celebrates the achievement of the National Aeronautics and Space Administration and the Television Infrared Observation Satellite (TIROS I) team who worked together to enable the successful launch and operation of TIROS I by the United States to establish applications of space systems and technology for the benefit of people worldwide; 
(2)supports science, technology, engineering, and mathematics education programs which are critical for preparing the next generation of engineers and scientists to lead future United States space endeavors; 
(3)recognizes the role of the United States space program in strengthening the scientific and engineering foundation that contributes to United States innovation and economic growth; and 
(4)looks forward to the next 50 years of United States achievements in the peaceful use of space to benefit all mankind. 
 
Lorraine C. Miller,Clerk.
